DETAILED ACTION
Applicant's appeal brief, filed 6/7/21, are fully acknowledged by the Examiner. Currently, claims 1-23 are pending.  The following is a complete response to the 6/7/21 communication.
In view of the Appeal Brief filed on 7/25/19, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.

To avoid abandonment of the application, appellant must exercise one of the following two options:

(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. P.” However, in claim 15, the claim recites “a return electrode positioned…such that at least a portion of the first opposite planar side is exposed between the return electrode and the sharp cutting end.” There is no suggestion for a return electrode positioned such that a portion of the first opposite planar side is exposed between the return electrode and the sharp cutting end. Examiner suggests amending to “at least a portion of the second opposite planar side” to better reflect the wording in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer (US 7,727,232).
Regarding claim 1, Maurer teaches an electrosurgery blade comprising: a non-conductive member having first and second opposite planar sides comprising completely planar surfaces throughout (top and bottom of 44 as in Fig. 7 as the first and second opposite planar sides, which have completely planar surfaces as shown in Fig. 7 with pedestal 64a-b as completely planar surfaces for the bottom and top respectively, the mortises 56a-b and the sides, in totality forming a “w” shape, are completely planar surfaces) and a sharp cutting end (cutting end 42);
an active electrode positioned on the first opposite planar side of the non-conductive member such that at least a portion of the first planar side is exposed near the sharp cutting end (48a as in Fig. 6 is broadly near the sharp cutting end both are at a distal end effector area); and a return electrode positioned on the second opposite planar side of the non-conductive member such that at least a portion of the second opposite planar side is exposed near the sharp cutting end (48b as in Fig. 6 is broadly near the sharp cutting end both are at a distal end effector area, with current flow from one electrode to another as in col. 3, lines 30-38).
Regarding claim 2, Maurer teaches wherein the active electrode comprises an elongated hook shaped configuration (48a with a hook that fits into shoulder 64a) wherein a hook portion of the elongated hook shaped configuration is located near the sharp cutting end of the non-conductive member (the hook portion is close to the sharp cutting end, similar to Fig. 7).
Regarding claim 3, Maurer teaches wherein the return electrode comprises an elongated hook shaped configuration (48b with a hook that fits into shoulder 64b) wherein a hook portion of the

Regarding claim 4, Maurer teaches wherein the non-conductive member further comprises a top and a bottom with the sharp cutting end located near the bottom of the non-conductive member (a top end of 44 closer to 70, and a bottom end toward 42, as seen in Fig. 7).
Regarding claim 5, Maurer teaches wherein the active electrode comprises an elongated conductive layer that extends along a length of the non-conductive layer near the top of the non- conductive member (elongated member of 48a extends along a length of 44 near the top of 44, as seen in Fig. 6).
Regarding claim 6, Maurer teaches wherein the elongated conductive layer terminates in a hook shaped configuration located near the sharp cutting end of the non-conductive member (48a with a hook that fits into shoulder 64a, the hook portion is close to the sharp cutting end, similar to Fig. 7).
Regarding claim 7, Maurer teaches wherein the return electrode comprises an elongated conductive layer that extends along a length of the non-conductive member near the bottom of the non-conductive member (elongated member of 48b extends along a length of 44 near the bottom of 44 near 42, as seen in Fig. 6).
Regarding claim 8, Maurer teaches wherein the elongated conductive layer of the return electrode terminates in a hook shaped configuration located near the sharp cutting end of the non- conductive member (48b with a hook that fits into shoulder 64b, the hook portion is close to the sharp cutting end, similar to Fig. 7).
Regarding claims 9, Maurer teaches wherein the active and return electrodes comprise opposing mirror images of one another (48a and 48b mirror one another in angle along the cutting face).
Regarding claims 12, Maurer teaches wherein the non-conductive member further comprises a non-cutting end located opposite the cutting end wherein the active and return electrodes each extend 
Regarding claim 13, Maurer teaches first and second conductive insert members connected to the non-cutting end of the non-conductive member (86a-b connect to electrodes 48a) such that the first conductive insert member is in communication with the active electrode and the second conductive insert is in communication with the return electrode (Fig. 10).
Regarding claims 14, Maurer teaches wherein the electrosurgery blade can be used in both monopolar and bipolar mode when used to perform electrosurgery (col. 7, lines 20-25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Ebbutt (US 2005/0283151).
Regarding claim 10, Maurer is silent regarding the non-conductive member comprises a ceramic. However, Ebbutt teaches an insulating member of a multielectrode blade formed of ceramic, as in par. [0018)). It would have been obvious to one of ordinary skill in the art to modify Maurer such that the non- conductive member is ceramic, in order to allow for a hard cutting blade.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer.
Regarding claim 11, Maurer does not necessitate the active and return electrodes each comprises at least one of a stainless steel, copper, and tungsten. However, stainless steel is widely .
Allowable Subject Matter
Claims 22-23 are allowed.
Regarding claim 22, while Maurer teaches an electrode such that at least a portion of the opposing planar side is exposed near the shortened curved or angular hook portion of the active electrode and the sharp cutting end, Maurer is silent regarding the portion of the opposing planar side is exposed between the shortened curved or angular hook portion of the active electrode and the sharp cutting end. As seen in Figs 7-8, rather, the active electrode is between the sharp cutting end and the planar side. Claim 23 is dependent on claim 22. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Claims 15-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 15, while Maurer teaches an electrode such that at least a portion of the first opposing planar side is exposed near the shortened curved or angular hook portion of the active electrode and the sharp cutting end, Maurer is silent regarding the portion of the opposing planar side is exposed between the shortened curved or angular hook portion of the active electrode and the sharp cutting end. As seen in Figs 7-8, rather, the active electrode is between the sharp cutting end and the planar side. Claims 16-21 are dependent on claim 15. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/BO OUYANG/Examiner, Art Unit 3794